

117 S1488 IS: Military Hunger Prevention Act
U.S. Senate
2021-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1488IN THE SENATE OF THE UNITED STATESApril 29, 2021Ms. Duckworth (for herself, Mrs. Blackburn, Mr. Durbin, Mr. Blumenthal, Ms. Cortez Masto, Mrs. Feinstein, Ms. Rosen, Mrs. Murray, Ms. Baldwin, Mr. Warner, Ms. Klobuchar, Mr. Luján, Mrs. Gillibrand, Mr. Cramer, and Ms. Hirono) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend title 37, United States Code, to establish a basic needs allowance for low-income regular members of the Armed Forces.1.Short titleThis Act may be cited as the Military Hunger Prevention Act.2.Basic needs allowance for low-income regular members of the Armed Forces(a)In generalChapter 7 of title 37, United States Code, is amended by inserting after section 402a the following new section:402b.Basic needs allowance for low-income regular members of the armed forces(a)Allowance required(1)Subject to paragraph (2), the Secretary of Defense shall pay to each covered member a basic needs allowance in the amount determined for such member under subsection (b).(2)In the event a household contains two or more covered members entitled to receive the allowance under this section in a given year, only one allowance may be paid for that year to a covered member among such covered members whom such covered members shall jointly elect.(b)Amount of allowance for a covered member(1)The amount of the monthly allowance payable to a covered member under subsection (a) for a year shall be the aggregate amount equal to—(A)the aggregate amount equal to—(i)130 percent of the Federal poverty guidelines of the Department of Health and Human Services for the location and number of persons in the household of the covered member for such year; minus(ii)the gross household income of the covered member during the preceding year; and(B)divided by 12.(2)The monthly allowance payable to a covered member for a year shall be payable for each of the 12 months following—(A)in the case of an individual whom the Director of the Defense Finance and Accounting Service first notifies in a given year under subsection (c)(3)(A), March of such year; or(B)in the case of an individual whom the Director of the Defense Finance and Accounting Service first notifies in a given year under subsection (c)(3)(B), September of such year.(c)Notice of eligibility(1)(A)Not later than June 30 and December 31 each year, the Director of the Defense Finance and Accounting Service shall notify, in writing, each individual whom the Director determines will be a covered member during the following year, regarding the potential entitlement of that individual to the allowance described in subsection (a) for that following year.(B)The preliminary notice under subparagraph (A) shall include information regarding financial management and assistance programs administered by the Secretary of Defense for which a covered member is eligible.(2)Not later than January 31 each year, each individual who seeks to receive the allowance for such year (whether or not subject to a notice for such year under paragraph (1)) shall submit to the Director such information as the Director shall require for purposes of this section in order to determine whether or not such individual is a covered member for such year.(3)The Director shall notify, in writing, each individual the Director determines will be a covered member in the following year not later than—(A)February 28 of each year; and(B)August 31 of each year.(d)Election not To receive allowance(1)A covered member otherwise entitled to receive the allowance under subsection (a) for a year may elect, in writing, not to receive the allowance for such year. Any election under this subsection shall be effective only for the year for which made. Any election for a year under this subsection is irrevocable.(2)A covered member who does not submit information described in subsection (c)(2) for a year as otherwise required by that subsection shall be deemed to have elected not to receive the allowance for such year.(e)DefinitionsIn this section:(1)The term covered member means a regular member of the armed forces—(A)who has completed initial entry training;(B)whose gross household income during the most recent year did not exceed an amount equal to 130 percent of the Federal poverty guidelines of the Department of Health and Human Services for the location and number of persons in the household of the covered member for such year; and(C)who does not elect under subsection (d) not to receive the allowance for such year.(2)The term gross household income of a covered member for a year for purposes of paragraph (1)(B) does not include any basic allowance for housing received by the covered member (and any dependents of the covered member in the household of the covered member) during such year under section 403 of this title.(f)RegulationsThe Secretary of Defense shall prescribe regulations for the administration of this section. Subject to subsection (e)(2), such regulations shall specify the income to be included in, and excluded from, the gross household income of individuals for purposes of this section..(b)Clerical amendmentThe table of sections at the beginning of chapter 7 of such title is amended by inserting after the item relating to section 402a the following new item:402b. Basic needs allowance for low-income regular members of the armed forces..